DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a door hinge having a buffering function with a casing, a damper moving axially with a piston rod, a hinge cup, a first rotating shaft, a second rotating shaft, a third rotating shaft, a fourth rotating shaft, a linking member, a connecting member, a torsion spring abutting against the casing, a driving member, a stopper, and the driving member abuts against the stopper driving the damper to move to overcome the prior art.  The prior art references do not disclose the specific relationship between damper, hinge cup, shafts, casing, springs, stopper, and driving member as claimed; it would not be obvious to one in the art to have this assembly of structure.  The prior art cited discloses the known feature of a stopper and a damper sitting in the hinge cup; however, the prior art does not disclose the arrangement in the same locations as Applicant’s.
Even though the components of casings, dampers, piston rods, rotating shafts, linking members, connecting members, torsion springs, driving members, stoppers, and components abutting each other to start the damping movement are known to be used in the hinges art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W. SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on Monday- Friday (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571) 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677